Citation Nr: 0621736	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-01 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for an upper and lower 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
carpel tunnel syndrome.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
carpel tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to June 1983.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an August 2003 
rating decision of the Waco RO.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

Treatment records in the claims file reflect that the veteran 
has been awarded Social Security Administration (SSA) 
disability benefits.  Medical records considered in 
conjunction with the SSA determination are constructively of 
record, but have not been secured.  Such records may contain 
information pertinent to the instant claims; VA is obliged to 
obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

Although the veteran stated that he received treatment only 
through VA, the record reflects otherwise.  VA records reveal 
that prior to 1991 the veteran received private treatment for 
carpel tunnel syndrome and a neck disorder, and was 
apparently involved in an injury-causing motor vehicle 
accident.  No steps have been taken to secure records 
associated with the accident or the private treatment 
records.  Since these records may contain information 
pertinent to the matters on appeal, they must be secured.

The veteran's service medical records include February 1978 
x-ray reports that note thoracic scoliosis.  An April 1971 
treatment record reflects that he was treated for a lower 
back muscle pull.  Beginning in July 1991, VA treatment 
records show that the veteran complained of low back pain.  
The record also contains assessments of muscle spasms and 
chronic low back pain.  An examination is needed to determine 
the nature of the veteran's current back disability(ies) and 
to determine whether they are related to his service (and 
specifically complaints noted therein).

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective dates of 
awards).  Here, the veteran has not been provided notice 
regarding the rating of the disabilities at issue and 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran 
notice regarding ratings of GERD, back 
and neck disabilities, and carpel tunnel 
syndrome and effective dates of awards in 
accordance with the Court's guidance in 
Dingess/Hartman, supra.

2.  The RO should obtain from SSA copies 
of the medical records considered in the 
determination on the veteran's 
application for SSA disability benefits.

3.  With his assistance (providing 
identifying information and release 
forms) the RO should obtain complete 
records of all private treatment or 
evaluations the veteran received for the 
disabilities at issue, specifically 
including all pre-1991 
treatment/evaluation reports pertaining 
to carpel tunnel syndrome, a neck 
disability, and injuries from a motor 
vehicle accident.  

4.  The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
etiology of his back disability(ies).  
His claims file must be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should provide 
the diagnosis for any back disorder found 
and offer an opinion as to whether such 
disability is at least as likely as not 
(i.e., a 50 percent or better 
probability) related to his service (and 
specifically the back complaints/findings 
noted therein).  The examiner must 
explain the rationale for all opinions 
given.  

The RO should arrange for any further 
development suggested by the development 
ordered above.

5.  The RO should then readjudicate these 
claims.  If any remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


